Citation Nr: 0737116	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  05-09 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.	Entitlement to service connection for the cause of the 
veteran's death.

2.	Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from January 1952 to January 1954; he was 
wounded in action during the Korean Conflict and was awarded 
a Purple Heart medal.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a May 2004 rating 
decision of the Seattle, Washington Department of Veterans 
Affairs (VA) Regional Office (RO).  In October 2007, a video 
conference hearing was held before the undersigned.  A 
transcript of this hearing is of record.  

The issue of service connection for the cause of the 
veteran's death is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on her part is required.

FINDINGS OF FACT

1. The veteran died in June 2003.

2. At the time of the veteran's death, his service connected 
disabilities had a combined scheduler rating of 90 percent, 
in effect since March 31, 1997; and a total disability rating 
based on individual unemployability had also been in effect 
from March 31, 1997.

3. There is no allegation of clear and unmistakable error in 
any prior decision.

CONCLUSION OF LAW

The criteria for establishing entitlement to DIC benefits 
under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

While it remains unsettled to what extent the VCAA applies in 
a case (as here) where the law is dispositive, the Board 
finds that VA has met notice requirements.  A September 2003 
letter outlined what is necessary to establish entitlement to 
benefits under 38 U.S.C.A. § 1318.  Inasmuch as a 
determination on such matter is based on evidence that is 
already of record, expansive notice regarding evidentiary 
development responsibilities was not necessary; nevertheless, 
the appellant was advised that VA would provide assistance, 
if indicated.  The appellant has had ample opportunity to 
present argument in this matter.  While she was provided 
notice regarding effective dates of awards, she is not 
prejudiced by lack of such notice (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006)), as this decision 
does not grant a benefit, and effective date matters are not 
addressed.

As was noted above, the decision in this matter is based on 
record.  The critical facts are not in dispute, and VA's duty 
to assist has no applicability.  Accordingly, the Board will 
address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

VA will pay death benefits to the surviving spouse in the 
same manner as if the veteran's death were service-connected 
if his death was not the result of his own willful misconduct 
and, at the time of death, he was receiving, or was entitled 
to receive compensation for a service-connected disability 
rated totally disabling if (1) the service-connected 
disabilities were continuously rated totally disabling for a 
period of 10 or more years immediately preceding death, (2) 
service connected disabilities were continuously rated 
totally disabling for a period of not less than five years 
from the date of the veteran's discharge or other release 
from active duty, or (3) the veteran was a former prisoner of 
war (POW) who died after September 30, 1999, and the 
disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

The term "entitled to receive" can mean that at the time of 
his death, the veteran had service-connected disability rated 
as totally disabling, but was not receiving compensation 
because 1) VA was paying the compensation to his dependents, 
2) VA was withholding the compensation to offset an 
indebtedness, 3) he had applied for compensation, but was not 
receiving total disability compensation due solely to clear 
and unmistakable error in a VA decision, 4) he had not waived 
retired or retirement pay in order to receive compensation, 
or 5) VA was withholding payments as required by law.  
38 C.F.R. §  3.22(b).  The term "rated by VA as totally 
disabling" includes total disability ratings based on 
unemployability.  38 C.F.R. §§ 3.22(c), 4.16.  The Board also 
notes that a 2005 amendment to 38 C.F.R. § 3.22 provides an 
additional method for prevailing on § 1318 claims where 
additional service department records are received that 
existed at the time of a prior VA decision, but were not 
considered.

The record shows (and it is not in dispute) that the 
veteran's service connected disabilities were rated totally 
disabling based on individual unemployability from March 31, 
1997 until he died in June 2003, a period of time preceding 
death considerably shorter than 10 years.  There is nothing 
in the record indicating (nor is it alleged) that he should 
have been receiving/was entitled to receive compensation at 
the total rate prior to march 31, 1997.  It is not alleged 
that any prior rating decision was clearly and unmistakably 
erroneous.  Cole v. West, 13 Vet. App. 268 (1999).  

Given that the veteran was discharged from service in 1954, 
and had not been a POW, alternative methods of establishing 
entitlement to benefits under 38 U.S.C.A. § 1318(b) do not 
apply.   Neither the appellant nor her representative has 
identified any other permissible basis for granting this 
claim.  The facts of this case are not in dispute, and the 
law is dispositive.  Accordingly, the claim must be denied 
because of the absence of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.


REMAND

Recently, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice for DIC claims under 38 U.S.C.A. 
§ 1310 must also include: (1) a statement of the conditions, 
if any, for which a veteran was service-connected at the time 
of his death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected claim; and (3) an explanation of 
the evidence and information required to substantiate a DIC 
claim based on a condition not yet service-connected.  

September 2003, February 2004, and February 2007 letters 
advised the appellant of VA's duties to notify and assist in 
the development of the claim prior to the initial 
adjudication of her claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  They explained the evidence necessary 
to substantiate her claim, the evidence VA was responsible 
for providing, the evidence she was responsible for 
providing, and advised her to submit any evidence or provide 
any information she had regarding her claim.  They also 
instructed the appellant to submit "medical evidence showing 
that the veteran's service connected conditions caused or 
contributed to the veteran's death."  Such statements do 
not, however, comport with the requirements outlined by the 
Court in Hupp (which was decided after the RO had completed 
its actions in the present case); specifically, the 
previously service-connected conditions, were not identified, 
and there was no explanation as to how to substantiate a DIC 
claim based on such conditions.  

According to the veteran's death certificate, his immediate 
cause of death was urosepsis due to resistant infection; 
interstitial cystitis, chronic indwelling foley catheter, and 
diabetes mellitus (Type II) were also listed as significant 
contributing conditions.  In support of her claim the 
appellant submitted a December 2003 statement from the VA 
physician who treated her husband for his bladder problems,  
Dr. C.C.Y., who stated:  "I believe that the injuries [the 
veteran] sustained in the war, which reportedly included a 
pelvic injury, either contributed to, or exacerbated his 
bladder condition."  She opined that his bladder problems 
led to his urinary tract infections, which ultimately led to 
his death.  Dr. C.C.Y. did not indicate that she reviewed the 
veteran's claims folder before rendering her opinion; 
notably, his SMRs do not reflect that he sustained a pelvic 
injury in service.

At the October 2007 videoconference hearing, the appellant 
testified that Dr. C.C.Y. had explained to her that the 
shrapnel in her husband's lower extremities (from his 
service-connected wounds) had traveled through the bladder 
and prostate, causing urine to flow into the blood, and vice 
versa, leading to infection and interstitial cystitis in his 
bladder, and eventually his death.  She also claimed that the 
veteran's service-connected PTSD hastened his death as  
because of the PTSD, he often refused to take his medication, 
making it difficult to treat his infections.  In support, she 
submitted a January 2004 statement from an emergency medical 
technician and paramedic with personal knowledge of the 
veteran's long history of PTSD.

In light of the contentions and the current state of the 
evidence, the Board finds that a VA medical opinion 
addressing these matters is indicated.

Also as noted above, on March 3, 2006, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006), holding that VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the effective date of an award.  
In the present appeal, the appellant was not notified of the 
criteria for establishing an effective date of an award.  On 
remand, such notice deficiency may be corrected without 
causing additional delay.

Accordingly, the case is REMANDED for the following:

1.  The RO must send the appellant a 
letter providing her the notice required 
under Hupp v. Nicholson, 21 Vet. App. 342 
(2007), specifically identifying the 
conditions for which the veteran was 
service-connected at the time of his death 
and providing an explanation of the 
evidence and information required to 
substantiate a DIC claim based on the 
previously service-connected conditions.  
An explanation of the evidence and 
information required to substantiate a DIC 
claim based on any conditions not yet 
service-connected should also be provided.  
The RO must also provide notice regarding 
the effective date of any award as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).  The appellant should have 
opportunity to respond.

2.  The RO should then arrange for the 
veteran's claims file to be forwarded to 
an appropriate VA physician for review and 
a medical advisory opinion as to whether 
the veteran's service connected 
disabilities, at least as likely as not 
(i.e., a 50 percent or better 
probability), caused or contributed to 
cause his death.  The opinion should 
specifically address the theories of 
entitlement proposed by the appellant at 
the Travel Board hearing, i.e., that (as 
the appellant alleges she was told by a VA 
physician) shrapnel from service connected 
wounds traveled through the bladder and 
prostate causing urine flow into the blood 
stream, and vice versa, leading to 
infection, and/or that the veteran's PTSD 
contributed to cause his death as it 
caused him to refuse to take medication 
for his death-causing infection.  The 
consulting physician should also comment 
on the December 2003 statement by Dr. 
C.C.Y.  The consulting physician must 
explain the rationale for all opinions 
given.
3.  The RO should then re-adjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the 
appellant and her representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


